DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 14 February 2020.  These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the melting point of the organic particles is the same as that of the substrate." It is unclear what the term "that" is referring. The Office recommends the limitation "wherein the melting point of the organic particles is the same as a melting point of the substrate."

Claim Rejections - 35 USC § 103
Claim(s) 1–4, 6–12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2015/0050544 A1, hereinafter Nam) in view of Leitner et al. (JP 2014-527266 A, hereinafter Leitner) and Matsui et al. (US 2011/0311856 A1, hereinafter Matsui).
Regarding claims 1, 7, and 12, Nam discloses a separator (13, [0046]; 23, [0049]; 33, [0052]; 43, [0055]), comprising:
a substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]);
a first layer (16, 26, 27, 36, 46, 47) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]);
the first layer (16, 26, 27, 36, 46, 47) including a first binder (see binder, [0076]); and
a second layer (15, 25, 35, 37, 45, 48) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second layer (15, 25, 35, 37, 45, 48) including organic particles having a melting point in a range of about 100° C to about 130° C (see melting point, [0116]) and a second binder (see binder, [0067]);
wherein the first layer (16, 26, 36, 46) is an outermost layer of the separator (13, [0046]; 23, [0049]; 33, [0052]; 43, [0055]),
the first layer (16, 26, 36, 46) directly contacting a cathode (12, [0046]; 22, [0049]; 32, [0052]; 42, [0055]).
Nam does not explicitly disclose:
the first layer including LiFePO4 particles; and
wherein the LiFePO4 particles and the first binder in the first layer are mixed at a weight ratio in a range of about 2:8 to about 8:2.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]); and wherein the LiFePO4 particles (see lithium iron phosphate, [0055]) and the first binder in the first layer are mixed at a weight ratio in a range of about 2:8 to about 8:2 (see mass ratio, [0112]) to improve the cycle life of the lithium battery (see electrochemical cell, [0009]). Nam and Leitner are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of Nam with the LiFePO4 particles in order to improve the cycle life of the lithium battery.
Modified Nam does not explicitly disclose:
the second layer including an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer;
wherein the melting point of the organic particles is the same as a melting point of the substrate.
Matsui discloses a second layer including organic particles having a melting point in a range of about 100°C to about 130°C (TABLE 1, [0126]), a second binder, and an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer (TABLE 1, [0126]); wherein the melting point of the organic particles (see polyethylene, [0013]) is the same as a melting point of a substrate (see polyethylene, [0013]) to improve the safety characteristics (see separators, [0153]). Nam and Matsui are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the second layer of modified Nam with the inorganic material at the weight ratio taught by Matsui in order to improve the safety characteristics.
Regarding claim 2, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (16, 26, 27, 36, 46, 47) is on a first surface of the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]), and
the second layer (15, 25, 35, 37, 45, 48) is on second surface of the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second surface being opposite the first surface (FIG. 2, [0046]; FIG. 3, [0049]; FIG. 4, [0052]; FIG. 5, [0055]).
Regarding claim 3, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (46, 47) and the second layer (45, 48) are stacked on each of two opposite surfaces of the substrate (44, [0055]).
Regarding claim 4, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first layer (27, 36, 46, 47) and the second layer (25, 37, 45, 48) are both on a single surface of the substrate (24, [0049]; 34, [0052]; 44, [0055]).
Regarding claim 8, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the first binder is at least one of carboxymethyl cellulose, polyvinylidene fluoride-co-hexafluoropropylene, polyvinylidene fluoride-co-trichloroethylene, polymethylmethacrylate, polybutylacrylate, polyacrylonitrile, polyvinylpyrrolidone, polyvinylacetate, polyvinyl alcohol, polyethylene-co-vinyl acetate, polyethylene oxide, polyarylate, celluloseacetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethylpullulan, cyanoethylpolyvinylalcohol, cyanoethylcellulose, cyanoethylsucrose, and pullulan (see binder, [0068]).
Regarding claim 9, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles are included in the second layer at an amount of at least about 10% by weight based on the total weight of the second layer (see polyethylene particles, [0116]).
Regarding claim 10, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles include at least one of polypropylene, polyethylene, polystyrene, polyvinylidene fluoride, polymethylmethacrylate, an acrylate-based compound, polyacrylonitrile, and an azodicarbonamide-based compound (see polymer, [0063]).
Regarding claim 11, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the organic particles include particle-type particles, plate-type particles, flake-type particles, or a mixture thereof (see polyethylene particles, [0116]).
Regarding claim 14, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein the second binder is at least one of a sulfonate-based compound or a derivative thereof, an acrylamide-based compound or a derivative thereof, an acrylonitrile-based compound or a derivative thereof, a copolymer thereof, or a mixture thereof (see binder, [0068]).
Regarding claim 16, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the first layer (16, 26, 27, 36, 46, 47) is in a range of about 0.1 μm to about 5.0 μm (see thickness, [0075]).
Regarding claim 17, modified Nam discloses all claim limitations set forth above and further discloses a separator:
wherein a thickness of the second layer (15, 25, 35, 37, 45, 48) is in a range of about 0.1 μm to about 5.0 μm (see thickness, [0066]).
Regarding claim 20, Nam discloses a lithium battery (10, [0046]; 20, [0049]; 30, [0052]; 40, [0055]), comprising a cathode (12, 22, 32, 42); an anode (11, 21, 31, 41); and a separator (13, 23, 33, 43), the separator (13, 23, 33, 43) being between the cathode (12, 22, 32, 42) and the anode (11, FIG. 2; 21, FIG. 3; 31, FIG. 4; 41, FIG. 5), wherein the separator (13, 23, 33, 43) comprises:
a substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]);
a first layer (16, 26, 27, 36, 46, 47) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]); and
a second layer (15, 25, 35, 37, 45, 48) on the substrate (14, [0046]; 24, [0049]; 34, [0052]; 44, [0055]),
the second layer (15, 25, 35, 37, 45, 48) including organic particles having a melting point in a range of about 100° C to about 130° C (see melting point, [0116]) and a second binder (see binder, [0067]);
wherein the first layer (16, 26, 27, 36, 46, 47) further includes a first binder (see binder, [0076]).
Nam does not explicitly disclose:
the first layer including LiFePO4 particles.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]) to improve the cycle life of the lithium battery (see electrochemical cell, [0009]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of Nam with the LiFePO4 particles in order to improve the cycle life of the lithium battery.
Modified Nam does not explicitly disclose:
the second layer including an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer.
Matsui discloses a second layer including organic particles having a melting point in a range of about 100°C to about 130°C (TABLE 1, [0126]), a second binder, and an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer (TABLE 1, [0126]) to improve the safety characteristics (see separators, [0153]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the second layer of modified Nam with the inorganic material at the weight ratio taught by Matsui in order to improve the safety characteristics.

Claim(s) 1, 6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2017/0117525 A1) in view of Leitner (JP 2014-527266 A) and Matsui (US 2011/0311856 A1).
Regarding claims 1 and 13, Suzuki discloses a separator (see laminated porous film, [0032]), comprising:
a substrate (see A layer, [0032]);
a first layer (see B layer, [0032]) on the substrate (see A layer, [0032]);
the first layer including a first binder; and
a second layer (see C layer, [0032]) on the substrate (see A layer, [0032]),
the second layer (see C layer, [0032]) including organic particles having a melting point in a range of about 100° C to about 130° C (see LDPE, [0065]), a second binder (see organic binder, [0067]), and an inorganic material (see inorganic particles, [0069]).
Suzuki does not explicitly disclose:
the first layer including LiFePO4 particles.
Leitner discloses a separator comprising a first layer (see layer (C), [0073]) on a substrate (see layer (D), [0063]), the first layer including LiFePO4 particles (see lithium iron phosphate, [0116]) to improve the cycle life of the lithium battery (see electrochemical cell, [0009]). Suzuki and Leitner are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of Suzuki with the LiFePO4 particles in order to improve the cycle life of the lithium battery.
Modified Suzuki does not explicitly disclose:
a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer;
wherein the organic particles and the inorganic material are mixed at a weight ratio in a range of at least 2:8;
wherein the melting point of the organic particles is the same as a melting point of the substrate.
Matsui discloses a second layer including organic particles having a melting point in a range of about 100°C to about 130°C, a second binder, and an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer; wherein the organic particles and the inorganic material are mixed at a weight ratio in a range of at least 2:8 to about 8:2 (TABLE 1, [0126]); wherein the melting point of the organic particles (see polyethylene, [0013]) is the same as a melting point of a substrate (see polyethylene, [0013]) to improve the safety characteristics (see separators, [0153]). Suzuki and Matsui are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the inorganic material of modified Nam with the weight ratio taught by Matsui in order to improve the safety characteristics.
Regarding claim 15, modified Suzuki discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic material includes inorganic particles of at least two types having different particle diameters (see inorganic particles, [0069]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2015/0050544 A1) in view of Leitner (JP 2014-527266 A) and Matsui (US 2011/0311856 A1) as applied to claim(s) 1 above, and further in view of Lee et al. (US 2014/0322586 A1, hereinafter Lee).
Regarding claim 5, modified Nam discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein a porosity between the LiFePO4 particles in the first layer is in a range of about 30% to about 80%.
Lee discloses a separator comprising a first layer having a porosity between particles in a range of about 30% to 80% to balance mechanical properties of the separator with the capacity of the lithium battery (see porosity, [0040]). Nam and Lee are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first layer of modified Nam with the porosity of Lee in order to balance mechanical properties of the separator with the capacity of the lithium battery.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2015/0050544 A1) in view of Leitner (JP 2014-527266 A) and Matsui (US 2011/0311856 A1) as applied to claim(s) 1 above, and further in view of Moon et al. (US 2015/0140403 A1, hereinafter Moon).
Regarding claims 18 and 19, modified Nam discloses all claim limitations set forth above, but does not explicitly disclose a separator, further comprising:
an electrode adhesion layer on at least one of the first layer and the second layer,
wherein a thickness of the electrode adhesion layer is in a range of about 0.3 μm to about 0.5 μm.
Moon discloses a separator (10) comprising an electrode adhesion layer (3) on a first layer (2, [0032]), wherein a thickness of the electrode adhesion layer is in a range of about 0.3 μm to about 0.5 μm (see thickness, [0035]) to improve the lifetime characteristics of the lithium battery (see adhesive layer, [0033]). Nam and Moon are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Nam with the electrode adhesion layer of Moon in order to improve the lifetime characteristics of the lithium battery.

Response to Arguments
Applicant's arguments filed 04 May 2022 have been fully considered but they are not persuasive.
Applicants argue Nam and Suzuki do not disclose or suggest a second layer including an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer (P9/¶5, P10/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue Leitner, Lee, and Moon do not disclose or suggest a second layer including an inorganic material, a weight by parts of the inorganic material being larger than a weight by parts of the organic particles, based on a total weight of the second layer (P9/¶5, P10/¶3, P11/¶1). Note that while Leitner, Lee, and Moon do not disclose all the features of the present claimed invention, Leitner, Lee, and Moon are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concept and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725